           Case 2:20-cv-01883-GMN-NJK Document 8 Filed 10/26/20 Page 1 of 1




 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                                      DISTRICT OF NEVADA
 5
 6   CAROL LAMB, et al.,
                                                         Case No.: 2:20-cv-01883-GMN-NJK
 7          Plaintiff(s),
                                                                       ORDER
 8   v.
 9   FEDEX OFFICE AND PRINT SERVICES,
     INC., et al.,
10
            Defendant(s).
11
12         On August 21, 2020, Defendant FEDEX Office and Print Services, Inc. filed an answer in
13 state court. See Docket No. 1-3. To date, the parties have not filed a joint stipulated discovery
14 plan as required by Local Rule 26-1(a). The parties are hereby ORDERED to file a joint proposed
15 discovery plan no later than November 9, 2020.
16         IT IS SO ORDERED.
17         Dated: October 26, 2020
18                                                             ______________________________
                                                               Nancy J. Koppe
19                                                             United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                    1
